


110 HRES 1278 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1278
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Petri (for
			 himself, Mr. Whitfield of Kentucky,
			 Mr. LoBiondo, and
			 Mr. Mario Diaz-Balart of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Government should lead an international
		  diplomatic initiative to limit inefficient speculation on international energy
		  exchanges through the adoption of international standards for energy futures
		  trading margin requirements as an appropriate means of ensuring access to
		  reliable and affordable supplies of crude oil.
	
	
		Whereas United States citizens have experienced a rapid
			 increase in the price of gasoline due largely to the increase in the cost of
			 crude oil on international markets;
		Whereas, on June 10, 2008, gasoline prices averaged over
			 $4 per gallon, a price one-third more than reported in May 2007;
		Whereas, on June 6, 2008, oil prices on international
			 futures markets surged to a new high of nearly $140 per barrel;
		Whereas the price of oil increased by $16 during a 2-day
			 period ending on June 6, with no appreciable increase in world demand for
			 oil;
		Whereas, in June 2008, the International Energy Agency
			 revised downward its estimate for world oil demand;
		Whereas international investment capital has flowed into
			 the futures markets for commodities of all types, resulting in rising prices
			 without corresponding increases in demand;
		Whereas returns in various investment vehicles have been
			 flat or in decline, and international money managers have been active in
			 seeking profitable uses of available capital;
		Whereas demand for profitable investments is often
			 substituted for demand for the actual product underlying futures
			 contracts;
		Whereas such demand for profitable short-term investments
			 is a likely cause for the historic increase in oil and other commodity
			 prices;
		Whereas the international financial system has facilitated
			 the efficient movement of capital, making it feasible for investors to seek
			 gain over shorter and shorter time periods;
		Whereas the short-term investment of capital in the hope
			 of profiting from anomalies in typical demand patterns can be termed a
			 speculative activity;
		Whereas speculation can be facilitated by the efficiency
			 of the international economic system, but by itself it is counterproductive to
			 the efficient use of capital and resources;
		Whereas speculative investments in futures contracts can
			 often be made without the commitment of the full amount necessary to settle the
			 contract at termination;
		Whereas commodity exchanges engage in the requirement of
			 margin payments for protection against various negative aspects of commodity
			 speculation;
		Whereas an increase in margin requirements reduces the
			 opportunity for short-term speculative profits;
		Whereas margin requirements on energy trading exchanges in
			 the United States are minimal and are left to the discretion of the managers of
			 regulated and unregulated energy futures exchanges alike;
		Whereas United States Government regulation of margin
			 requirements can affect only domestic markets resulting in a shift of trading
			 activity to foreign energy exchanges; and
		Whereas speculation in energy prices is inefficient, is
			 encouraged by low margin requirements on worldwide energy exchanges, and is
			 antithetical to the goal of reliable and affordable energy supplies: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States Government should lead an international
			 diplomatic initiative to limit inefficient speculation on international energy
			 exchanges through the adoption of international standards for energy futures
			 trading margin requirements as an appropriate means of ensuring access to
			 reliable and affordable supplies of crude oil.
		
